Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.2 EXECUTION COPY CONSENT TO CREDIT AGREEMENT CONSENT TO CREDIT AGREEMENT, dated as of June 29, 2009 ( Consent ), executed in connection with the Credit Agreement, dated as of November 23, 2005, and entered into by and among MTM Technologies, Inc., a New York corporation ( MTM ), MTM Technologies (US), Inc., a Delaware corporation ( MTM-US ), MTM Technologies (Massachusetts), LLC, a Delaware limited liability company ( MTM-MA ) and Info Systems, Inc., a Delaware corporation ( ISI , MTM, MTM-US, MTM-MA and ISI being collectively, the  Borrowers  and each a  Borrower ); Columbia Partners, L.L.C. Investment Management, as investment manager ( Investment Manager ) for the benefit of itself and National Electrical Benefit Fund, as lender ( Lender ); and Lender (as amended, modified, supplemented or otherwise modified from time to time, the  Credit Agreement ). Terms which are capitalized in this Consent and not otherwise defined shall have the meanings ascribed to such terms in the Credit Agreement. RECITALS WHEREAS , the Borrowers have requested that Investment Manager and Lender provide the Borrowers with additional time to deliver certain financials statements of the Borrowers required under the Credit Agreement as set forth herein; and WHEREAS , Investment Manager and Lender are willing to consent to the foregoing, but only as set forth in this Consent. NOW, THEREFORE , in consideration of the mutual promises contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section One. Consent to Later Date to Deliver Financial Statements and Going Concern on Year-End Financial Statements. (a) Notwithstanding the restrictions set forth in Sections 6.1(a) and (c) of the Credit Agreement, or any other provisions of the Credit Agreement to the contrary, Investment Manager and Lender hereby consent and agree that the Borrowers may deliver their (i) monthly Financial Statements for April and May, 2009 together with any required Compliance Certificate at any time on or before July 14, 2009, and (ii) audited Financial Statements for the fiscal year ended March 31, 2009, together with any required Compliance Certificate at any time on or before July 14, 2009. The failure of the Borrowers to deliver any Financial Statements by the dates specified in this Section One shall be an immediate Event of Default. (b) Notwithstanding the restrictions set forth in Section 6.1(c) of the Credit Agreement, or any other provisions of the Credit Agreement to the contrary, Investment Manager and Lender hereby consent and agree that the 2009 Annual Financial Statements of the Borrowers may contain a going concern qualification. - 1 - (c) Investment Manager and Lender hereby acknowledge that MTM has notified the United States Securities and Exchange Commission (the  SEC ) that it will not be able to timely file its Annual Report on Form 10-K for the fiscal year ended March 31, 2009 ( Form 10-K ), but that MTM intends to file its Form 10-K with the SEC on or before July 14, 2009. Notwithstanding the restrictions set forth in Section 4.5 of the Credit Agreement, or any other provisions of the Credit Agreement to the contrary, Investment Manager and Lender hereby consent and agree that MTM may file its Annual Report on Form 10-K for the fiscal year ended March 31, 2009, with the SEC at any time on or before the date authorized by and in accordance with any extension of time for the filing thereof granted to MTM by the SEC. (d) The consents contained in this Section One are specific in intent and are valid only for the specific purposes for which they are given.
